DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Douglas, Christopher on 09/07/2021.

1. 	(Currently Amended) A method comprising:
monitoring, by a mobile device, a location and an activity status of a tracking device based on receiving an acknowledgement message from the tracking device;
in response to determining that the tracking device is disabled, generating an estimated location of the tracking device based on a last location of the tracking device and an intended route of travel of the tracking device; and
	in response to determining that a magnitude of a deviation between a route of travel of the tracking device based on , wherein the tracking device transmits the location and the activity status only when requested by the monitoring device for the location and the activity status.



3. 	(Cancelled)

4. 	(Original) The method of claim 1, further comprising: 
pairing the mobile device with the tracking device, wherein paring the mobile device with the tracking device comprises:
transmitting a tracking identification code associated with the tracking device and a pairing code to the tracking device; and
receiving confirmation of a successful pairing with the tracking device.

5. 	(Previously Presented) The method of claim 1, further comprising:
determining a time for the tracking device to send location information;
comparing the time for the tracking device to send the location information with an alert message trigger time; and
initiating an alert message when the time for the tracking device to send the location information is equal to the alert message trigger time.



7. 	(Previously Presented) The method of claim 1, further comprising:
determining a predetermined reporting status schedule of the tracking device, wherein the predetermined reporting status schedule comprises a time for the tracking device to send the activity status;
transmitting a change to the predetermined reporting status schedule; and
receiving an acknowledgement indicating an implementation of the change to the predetermined reporting status schedule.

8. 	(Previously Presented) The method of claim 1, further comprising:
based on determining that the tracking device is outside a predefined location boundary, updating a predetermined reporting status schedule to cause an increase in a frequency of sending the acknowledgement message compared to an earlier frequency of sending the acknowledgement message.

9. 	(Cancelled)

10.	(Previously Presented) The method of claim 1, wherein monitoring the location and the activity status of the tracking device is based on at least one of: 
	receiving the acknowledgement message from the tracking device according to a predetermined reporting status schedule; and 
	receiving the acknowledgement message from the tracking device in response to a request sent by the mobile device independent of any predetermined reporting status schedule. 

11. 	(Currently Amended) An apparatus comprising:
at least one processor; and
at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to:
monitor a location and an activity status of a tracking device based on receiving an acknowledgement message from the tracking device; 
in response to determining that the tracking device is disabled, generate an estimated location of the tracking device based on a last location of the tracking device and an intended route of travel of the tracking device; and
in response to determining that a magnitude of a deviation between a route of travel of the tracking device based on , wherein the tracking device transmits the location and the activity status only when requested by the monitoring device for the location and the activity status.

12.	(Previously Presented) The apparatus of claim 11, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to further: in response to determining that the magnitude of the deviation between the route of travel of the tracking device based on at least one of the monitored location or the estimated location of the tracking device and the intended route of travel of the tracking device exceeds the predefined threshold, sending on behalf of the tracking device, by the apparatus, an alert message to a recipient, wherein the alert message comprising at least one of the monitored location or the estimated location of the tracking device to the recipient.

13.	(Previously Presented) The apparatus of claim 11, wherein, in an instance in which the tracking device is outside a predefined location boundary, the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to further update a predetermined reporting status schedule to cause an increase in a frequency of sending the acknowledgement message compared to an earlier frequency of sending the acknowledgement message.

14.	(Previously Presented) The apparatus of claim 11, wherein, when monitoring the location and the activity status of the tracking device, the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: 
	receive the acknowledgement message from the tracking device according to a predetermined reporting status schedule; or
	receive the acknowledgement message from the tracking device in response to a request sent by the apparatus independent of any predetermined reporting status schedule.

15. 	(Currently Amended) A computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code portions stored therein, the computer-executable program code portions comprising program code instructions for:
monitoring a location and an activity status of a tracking device based on receiving an acknowledgement message from the tracking device;
in response to determining that the tracking device is disabled, generating an estimated location of the tracking device based on a last location of the tracking device and an intended route of travel of the tracking device; and
, wherein the tracking device transmits the location and the activity status only when requested by the monitoring device for the location and the activity status.

16. 	(Cancelled) 

17.	(Previously Presented) The computer program product of claim 15, wherein the computer-executable program code portions comprise the program code instructions for, in response to determining that the magnitude of the deviation between the route of travel of the tracking device based on at least one of the monitored location or the estimated location of the tracking device and the intended route of travel of the tracking device exceeds the predefined threshold, sending on behalf of the tracking device, by the mobile device, an alert message to a recipient, wherein the alert message comprises at least one of the monitored location or the estimated location associated with the tracking device.

18.	(Previously Presented) The computer program product of claim 15, wherein, when monitoring the location and the activity status of the tracking device, the computer-executable program code portions comprise the program code instructions for: 
	receiving the acknowledgement message from the tracking device according to a predetermined reporting status schedule; or 
	receiving the acknowledgement message from the tracking device in response to a request sent to the tracking device, independent of any predetermined reporting status schedule. 



20. 	(Previously Presented) The computer program product of claim 15, wherein the computer-executable program code portions comprise the program code instructions for in response to determining that the magnitude of the deviation between the route of travel of the tracking device based on at least one of the monitored location or the estimated location of the tracking device and the intended route of travel of the tracking device exceeds the predefined threshold, sending on behalf of the tracking device, by the mobile device, an alert message to a recipient.

21.	(Previously Presented) The method of claim 1, wherein the action initiated by the mobile device on the tracking device includes at least one of: waking up the tracking device, and dynamically updating a predetermined reporting status schedule.

22.	(Previously Presented) The apparatus of claim 11, wherein the action initiated by the apparatus on the tracking device includes at least one of: waking up the tracking device, and dynamically updating a predetermined reporting status schedule.

23.	(Previously Presented) The computer program product of claim 15, wherein the computer-executable program code portions comprise the program code instructions for the action initiated by the mobile device on the tracking device wherein the action includes at least one of: waking up the tracking device, and dynamically updating a predetermined reporting status schedule.

24.	(Previously Presented) The method of claim 1, wherein, when determining the magnitude of the deviation, the method further comprises:
determining whether the deviation between the route of travel of the tracking device and the intended route of travel of the tracking device persists over a time period threshold.


Allowability Notice
In view of amended claims and further search, Claims 1-2, 4-8, 10-15, 17-18 and 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Copley (US 20040046667 A1) in view of Serbanescu (US 20120209507 A1) and Buvid (US 20180266838 A1) is considered as the most relevant document in the prior art, which discloses a method comprising: 
A method comprising:
monitoring, by a mobile device (See Copley Fig. 1: monitoring system 108 [0018]), a location and an activity status of a tracking device (See Copley Fig. 1. [0017]) based on receiving an acknowledgement message from the tracking device; (See Copley [0008]) (See Copley Fig. 4, 410 [0031])
in response to determining that the tracking device is disabled, (See Copley Fig. 4, 418. [0033]) (See Serbanescu Fig. 5, 401. [0094]) generating an estimated location of the tracking device based on a last location of the tracking device (See Copley Fig. 4, 408. [0033]) and an intended route of travel of the tracking device; and (See Serbanescu Fig. 5, 409. [0101], (See Serbanescu [0096])
	in response to determining that a magnitude of a deviation between a route of travel of the tracking device based on , (See Copley [0026]) (See Buvid Fig. 2, [0030][0031])
Copley in view of Serbanescu and Buvid does not discloses the technical features in claims 1, 11, and 15 of wherein the tracking device transmits the location and the activity status only when requested by the monitoring device for the location and the activity status.
Jain (US 20180192374 A1) discloses wherein the tracking device transmits the location and the activity status only when the tracking device is powered on.
Fineberge (US 9729821 B1) discloses wherein the tracking device transmits the location only when user of the tracking device acknowledges the request or the user allows location tracking.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644